     Case 1:19-cv-01811-JEJ-EBC Document 38 Filed 09/15/20 Page 1 of 10




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS EDWARD FLICK,                    :
           Plaintiff,                   :     1:19-cv-1811
                                        :
      v.                                :     Hon. John E. Jones III
                                        :
TIMOTHY MILLER, et al.,                 :
             Defendants.                :

                              MEMORANDUM

                             September 15, 2020

      Plaintiff Thomas Edward Flick (“Flick”), a state inmate formerly confined at

the State Correctional Institution at Rockview (“SCI-Rockview”), commenced this

civil rights action pursuant to 42 U.S.C. § 1983, naming as Defendants Timothy

Miller (“Miller”), Heather Haldeman (“Haldeman”), Richard Ellers (“Ellers”) and

Mark Garman (“Garman”).

      Presently pending is Defendants’ motion (Doc. 16) to dismiss the complaint

for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6).

For the reasons set forth below, the motion pursuant to Federal Rule of Civil

Procedure 12(b)(6) will be granted.

I.    STANDARDS OF REVIEW

      In rendering a decision on a motion to dismiss, a court should not inquire

“whether a plaintiff will ultimately prevail but whether the claimant is entitled to
     Case 1:19-cv-01811-JEJ-EBC Document 38 Filed 09/15/20 Page 2 of 10




offer evidence to support the claims.” Scheuer v. Rhodes, 416 U.S. 232, 236

(1974); Nami v. Fauver, 82 F.3d 63, 66 (3d Cir. 1996). The court must accept as

true the factual allegations in the complaint and draw all reasonable inferences

from them in the light most favorable to the plaintiff. Phillips v. Cnty of

Allegheny, 515 F.3d 224, 229 (3d Cir. 2008). A district court ruling on a motion to

dismiss may consider the facts alleged on the face of the complaint, as well as

“documents incorporated into the complaint by reference, and matters of which a

court may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551

U.S. 308, 322 (2007).

      However, “the tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (“Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”).

      Under the pleading regime established by [Bell Atl. Corp. v.] Twombly,
      550 U.S. 544 (2007) and Iqbal, a court reviewing the sufficiency of a
      complaint must take three steps. First, it must “tak[e] note of the
      elements [the] plaintiff must plead to state a claim.” Iqbal, 556 U.S. at
      675, 129 S.Ct. 1937. Second, it should identify allegations that,
      “because they are no more than conclusions, are not entitled to the
      assumption of truth.” Id. at 679, 129 S.Ct. 1937. See also Burtch v.
      Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011) (“Mere
      restatements of the elements of a claim are not entitled to the
      assumption of truth.” (citation and editorial marks omitted)). Finally,
      “[w]hen there are well-pleaded factual allegations, [the] court should

                                          2
      Case 1:19-cv-01811-JEJ-EBC Document 38 Filed 09/15/20 Page 3 of 10




      assume their veracity and then determine whether they plausibly give
      rise to an entitlement to relief.” Iqbal, 556 U.S. at 679, 129 S.Ct. 1937.

Connelly v. Lane Const. Corp., 809 F.3d 780, 787–88 (3d Cir. 2016) (internal

citations, quotations and footnote omitted). Elements are sufficiently alleged when

the facts in the complaint “show” that the plaintiff is entitled to relief. Iqbal, 556

U.S. at 679 (quoting FED.R.CIV.P. 8(a)(2)). At the second step, the Court

identities those allegations that, being merely conclusory, are not entitled to the

presumption of truth. Twombly and Iqbal distinguish between legal conclusions,

which are discounted in the analysis, and allegations of historical fact, which are

assumed to be true even if “unrealistic or nonsensical,” “chimerical,” or

“extravagantly fanciful.” Iqbal, 556 U.S. at 681. Deciding whether a claim is

plausible is a “context-specific task that requires the reviewing court to draw on its

judicial experience and common sense.” Id.

II.   FLICK’S COMPLAINT

      Flick alleges that on April 22, 2019, Dr. Chaudry “ordered treatment” and on

May 7, 2019 and May 17, 2019, he was denied treatment. (Doc. 1, p. 6). He

elaborates by stating:

      Dr. Chaudry ordered treatment relating to excessive body hair/gender
      dysphoria. Ruled it is a detrement [sic] to my mental health and well-
      being that I receive such treatment. However, members of Gender
      Review Committee denied access to treatment and refused to follow

                                           3
       Case 1:19-cv-01811-JEJ-EBC Document 38 Filed 09/15/20 Page 4 of 10




       medical professionals [sic] orders/recommendation.            Deliberate
       indifference.

(Id.). He alleges that responsible officials refused him specific treatment for

gender dysphoria ordered by a medical professional and that the denial of such

treatment caused him severe anxiety, depression and thoughts of self-harm. (Id.).

       We glean from the administrative remedy documents attached to the

complaint that the treatment to which he refers is receipt of “regular and frequent

razors” to treat “excessive full body hair.” (Id. at 14). In denying his initial

review response, the grievance officer stated that “A review of housing unit

practices revealed that you were offered standard razors that are provided to

inmates to shave. This is consistent with the referenced Psychiatrist’s order. For

safety reasons, you are required to return your current razor before being issued a

new one. You may purchase razors from the commissary; the DOC is 'not

required-to provide you with anything but a standard razor.” (Id. at 20). The

grievance was upheld on appeal: “You are currently provided a standard razor by

the DOC and have the opportunity to purchase a razor from Commissary.” (Id. at

23).

       He indicates that Defendant Ellers denied his grievance and Facility

Manager Garman denied his grievance appeal. (Id. at 8). And it appears from


                                          4
       Case 1:19-cv-01811-JEJ-EBC Document 38 Filed 09/15/20 Page 5 of 10




grievance documents attached to the complaint that Defendants Halderman and

Miller denied his “Inmate’s Requests to Staff Member.” (Id. at 14, 18, 19).

       He seeks declaratory and injunctive relief and punitive damages. (Id. at 6).

III.   DISCUSSION

       Section 1983 of Title 42 of the United States Code offers private citizens a

cause of action for violations of federal law by state officials. See 42 U.S.C. §

1983. The statute provides, in pertinent part, as follows:

       Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or
       other person within the jurisdiction thereof to the deprivation of any
       rights, privileges, or immunities secured by the Constitution and laws,
       shall be liable to the party injured in an action at law, suit in equity, or
       other proper proceeding for redress....

Id.; see also Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v.

Tedder, 95 F.3d 1199, 1204 (3d Cir. 1996). To state a claim under § 1983, a

plaintiff must allege “the violation of a right secured by the Constitution and laws

of the United States, and must show that the alleged deprivation was committed by

a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

       Defendants seek to dismiss the complaint based on Flick’s failure to allege

that any of the named Defendants were personally involved in the decision to deny

treatment for his gender dysphoria by limiting access to “regular and frequent”

                                            5
     Case 1:19-cv-01811-JEJ-EBC Document 38 Filed 09/15/20 Page 6 of 10




razors. Importantly, individual liability will be imposed under Section 1983 only if

the state actor played an “affirmative part” in the alleged misconduct. See

Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005) (quoting Rode v.

Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1998)). Liability “cannot be

predicated solely on the operation of respondeat superior.” Id. In other words,

defendants in Section 1983 civil rights actions “must have personal involvement in

the alleged wrongs . . . shown through allegations of personal direction or of actual

knowledge and acquiescence.” Atkinson v. Taylor, 316 F.3d 257, 271 (3d Cir.

2003); Rode, 845 F.2d at 1207-08. Such allegations, however, must be made with

appropriate particularity in that a complaint must allege the particulars of conduct,

time, place, and person responsible. Evancho, 423 F.3d at 354; Rode, 845 F.2d at

1207-08. When a plaintiff merely hypothesizes that an individual defendant may

have had knowledge of or personal involvement in the deprivation of his or her

rights, individual liability will not follow. Atkinson, 316 F.3d at 271; Rode, 845

F.2d at 1207-08. Flick’s complaint is devoid of allegations that any of the named

Defendants were personally involved in the decision to limit or deny him access to

“regular and frequent” razors.

      Further, his allegations that they failed to grant him relief via the grievance

procedure does not satisfy the personal involvement requirement. Neither the

                                          6
     Case 1:19-cv-01811-JEJ-EBC Document 38 Filed 09/15/20 Page 7 of 10




“after-the-fact” review of a grievance, nor an inmate’s dissatisfaction with the

grievance response, establish the involvement of officials and administrators in any

underlying constitutional deprivation. See Rode v. Dellarciprete, 845 F.2d 1195,

1207 (3d Cir. 1998) (finding where a defendant, after being informed of the

violation through the filing of grievances, reports or appeals, failed to take action

to remedy the alleged wrong is not enough to show that the defendant has the

necessary personal involvement); Pressley v. Beard, 266 F. App'x 216, 218 (3d

Cir. 2008) (not precedential) (“The District Court properly dismissed these

defendants and any additional defendants who were sued based on their failure to

take corrective action when grievances or investigations were referred to them.”);

Brooks v. Beard, 167 F. App’x 923, 925 (3d Cir. 2006) (not precedential) (holding

that allegations that prison officials responded inappropriately to inmate’s later-

filed grievances do not establish the involvement of those officials and

administrators in the underlying constitutional deprivation). Thus, Defendants’

alleged failure to provide him with the relief he requested in the context of the

grievance procedure does not rise to the level of a constitutional claim. See

Alexander v. Gennarini, 144 F. App’x 924, 925 (3d Cir. 2005) (finding

involvement in post-incident grievance process not a basis for liability).

      Based on the above, dismissal of the complaint against Defendants is

                                           7
     Case 1:19-cv-01811-JEJ-EBC Document 38 Filed 09/15/20 Page 8 of 10




warranted. However, before dismissing a complaint for failure to state a claim

upon which relief may be granted, the Court must grant leave to amend, unless

amendment would be inequitable or futile. See Grayson v. Mayview State Hospital,

293 F.3d 103, 114 (3rd Cir. 2002). In the instant matter, amendment would be

futile because the underlying conduct does not rise to the level of a constitutional

violation.

      In Estelle v. Gamble, 429 U.S. 97 (1976), the Supreme Court held that

prison officials violate the Eighth Amendment when they are deliberately

indifferent to a prisoner’s serious medical needs. Id. at 104-05. To succeed on

such a claim, “a plaintiff must make (1) a subjective showing that ‘the defendants

were deliberately indifferent to [his or her] medical needs’ and (2) an objective

showing that ‘those needs were serious.’” Pearson v. Prison Health Serv., 850

F.3d 526, 534 (3d Cir. 2017) (alteration in original) (quoting Rouse v. Plantier, 182

F.3d 192, 197 (3d Cir. 1999)).

      Gender dysphoria is clearly a serious medical ailment. “To act with

deliberate indifference to serious medical needs is to recklessly disregard a

substantial risk of serious harm.” Giles v. Kearney, 571 F.3d 318, 330 (3d Cir.

2009). A plaintiff may make this showing by establishing that the defendants

“intentionally den[ied] or delay[ed] medical care.” Id. (quotation marks omitted).

                                          8
     Case 1:19-cv-01811-JEJ-EBC Document 38 Filed 09/15/20 Page 9 of 10




However, “[w]here a prisoner has received some medical attention and the dispute

is over the adequacy of the treatment, federal courts are generally reluctant to

second guess medical judgments and to constitutionalize claims which sound in

state tort law.” United States ex rel. Walker v. Fayette Cnty., 599 F.2d 573, 575

n.2 (3d Cir. 1979) (internal quotation marks omitted). “Mere disagreement as to

the proper medical treatment [does not] support a claim of an [E]ighth

[A]mendment violation.” Monmouth Cty. Corr. Institutional Inmates v. Lanzaro,

834 F.2d 326, 346 (3d Cir. 1987); see also Durmer v. O’Carroll, 991 F.2d 64, 67

(3d Cir. 1993) (explaining that deliberate indifference requires something “more

than negligence”).

      Flick alleges that Dr. Chaudry ordered that he be provided a razor for

removal of excessive body hair. It is clear from the grievance documents affixed

to the complaint that he is provided with standard issue razors. It is also clear that

he has the option to purchase razors from the commissary. He has not been denied

access to a razor but, instead, is expressing a dissatisfaction with number and

quality of standard razors issued to him. Such allegations do not support an Eighth

Amendment claim of deliberate indifference to a serious medical condition. Based

on the foregoing, affording him leave to amend would be futile.



                                           9
      Case 1:19-cv-01811-JEJ-EBC Document 38 Filed 09/15/20 Page 10 of 10




IV.    CONCLUSION

       For the above stated reasons, the Court will grant Defendants’ motion (Doc.

16) to dismiss.

       An appropriate Order follows.
